 



Exhibit 10.1

 

17 CFR 240.24b-2, confidential information has been omitted in places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.



 



Data Mining Facility Leasing Agreement Party A: MGT Capital Investments, Inc.
Attention: Stephen Schaeffer and Robert B. Ladd Address:. 512 S. Mangum Street,
Suite 408, Durham, NC 27701 Contact.: sschaeffer@mgtci.com Party B: 3G Venture
LLC Attention: John Chen Address: XXXX, Colorado Springs, Colorado, CO XXXX
Contact: XXXX Article 1: Subject of this Agreement 1.1 Party A entrusts Party B
to provide facility to host Party A’s six thousand (6,000) bitcoin computing
servers (hereinafter referred to as the “Server” or “Servers”). Article 2:
Rights and Obligations of the Parties 2.1 Party A’s Rights and Obligations 2.1.1
Party A shall purchase and assemble the Servers, provide the running software,
and deliver the Servers to the address designated by Party B, at Party A’s own
cost. 2.1.2 The Servers hosted by Party B shall be owned by Party A and not
infringe the right of any third party. With the exception of damages caused by
Party B, Party A is responsible to pay for the purchase of any replacement parts
and components for the Servers. The on-going repairing services of any
malfunctioning Servers shall be performed by Party A. 2.1.3 Party A will pay a
minimum monthly Hosting Service Fee (as hereinafter defined) of $50,000 for
occupying the property describer in Section 3.2. Party A has sole control and
responsibility for testing and operation of its Servers. Except for
non-performance by Party B of initial installation, the untimely installation or
non-operation of Party A’s Servers relieve Party A of its obligation to pay the
minimum monthly Hosting Service Fee. 2.1.4 Party A will maintain appropriate
insurance that is of an amount at least equal to the replacement value of the
Servers; and any business loss and interruption insurance in an amount
sufficient to compensate Party A for loss of hosting services. 2.1.5 Party A
shall submit its contact person and on-site manager hereunder to Party B. Party
A’s contact person: Stephen Schaeffer, sschaeffer@mgtci.com, XXXX Party A’s
on-site manager: To be provided prior to occupancy. 2.2 Party B’s Rights and
Obligations 2.2.1 In order to ensure the normal operation of Party A’s Servers.
Party B shall provide Party A with machine rooms, professional technology and
management personnel, power facilities support, network connectivity and
support, security monitoring, server for mining pool and other services. Party B
shall provide sufficient cooling and ventilation within the room specified in
Section 3.2 in order to allow the Servers to operate within 80% of rated output.
Party B shall submit its contact person and technical head hereunder to Party A.

 

1

 

 

Exhibit 10.1

 

17 CFR 240.24b-2, confidential information has been omitted in places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

2.2.2 Party B may, in its sole discretion, assist Party A in performing light
duties or correcting minor problems with respect to the equipment, at no
additional charge. Party B may, in its sole discretion, assist Party A in
performing other duties, pursuant to a separately executed professional services
agreement. 2.2.3 Party B shall provide Party A 277 V power supplies for the
Servers at a cost of $15 for each unit, payable at the time of initial
installation (the “277V Charge”). 2.2.4 Party B shall provide Party A and its
designees with 24/7 access to the property described in Section 3.2 Party B’s
contact person: John Chen, XXXX, XXXX Party B’s technical head: To be provided
prior to occupancy. Article 3: Models, Quantity and Deployment of the Servers
3.1 The specific models and quantity of Party A’s Servers shall be provided in
the Article 4.3 of this Agreement. 3.2 The room where the Servers are hosted
will be located at: The standalone “10 MW room” at XXXX, Colorado Springs,
Colorado, XXXX USA. Party A shall have exclusive occupancy of this room during
the Term of this Agreement. Party A, at its option, may erect or place
identifying signage within a reasonable vicinity of the room. 3.3 Where Party A
intends to sell or transfer the Servers hosted during the Term of this
Agreement, it shall notify Party B thirty (30) days in advance and pay off the
hosting service fee incurred in the hosting period. Party B shall cooperate with
Party A’s sale or transfer, and Party B shall assist with the installing and
removing of the Servers provided that Party A shall pay $12.50 USD for each
Server as the assistance fee. Where Party A intends to sell the Servers, Party B
shall have the right of first refusal at the same price. Upon the sell or
transfer of all the Servers, this Agreement shall be automatically terminated.
Article 4: Service Fees and Payment Terms 4.1 Any and all the amounts hereunder
shall be in US dollars. 4.2 The hosting service fee shall be calculated in the
following formula based on the power consumption of Party A’s Servers and the
supporting facilities: Daily hosting service fee = each Server’s power
consumption*quantity of Servers hosted*24(hours)*unit hosting fee, where the
unit hosting fee is [***]/kWh. (the “Hosting Service Fee”). In addition, Party A
shall pay a one-time charge of $12.50 USD per Server for machine setup, and
shall pay such charge to Party B at the time of initial installation (the Setup
Charge”).

4.3 The specific model / quantity / monthly hosting service fee of the Servers
hosted by Party B is as shown below:





  Model/Quantity Hosting Price Item Description    

6,000 Antminers

 

US$[***]/kWh Units of Antminers S9 (i / j) with the estimated total power
consumption of 1500W for each unit.     TOTAL DUE: US $[***] or Based on Actual
Electric Meter Consumption Data, such Data to be provided to Party A as soon as
practical after each billing cycle from the utility provider.    

Notes: Monthly Hosting Service Fee is calculated based on the assumption that
each month is 30 days.

Hosting Service Fee is subject to a minimum amount specified in Section 2.1.3

 

 

2

 

 

Exhibit 10.1

 

17 CFR 240.24b-2, confidential information has been omitted in places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

4.4 In the event of the fall of Bitcoin price or the increase of Bitcoin network
difficulty, which leads to the Hosting Service Fee for 24 hours is more than or
equal to 90% of the Server’s PPS earnings (the calculation formula of PPS
earnings is specified in https://www.antpool.com/support.htm) in such 24 hours,
the two Parties shall re-negotiate the unit Hosting Service Fee. If both Parties
fail to reach an agreement, Party A may at any time request to suspend this
Agreement. Party B shall not charge Party A for any expenses other than the
hosting service fees, removal expenses and transportation expenses that have
occurred. In the event that the power price increases due to the reasons
uncontrolled by Party B (including but not limited to the government or Colorado
Springs Utilities actions), both parties shall re-negotiate the unit Hosting
Service Fee and adjust it accordingly. If both Parties fail to reach an
agreement through negotiation, either Party shall have the right to terminate
this Agreement.

4.5 Party A shall make an initial payment of $[***] within 48 hours of execution
of this Agreement, representing a security deposit to be refunded at
termination, or otherwise credited to any outstanding obligations of Party A to
Party B. Additionally, upon delivery of the Servers, and prior to initial
installation, Party A shall make a second payment equal to the sum of the 277V
Charge and the Setup Charge. Lastly, upon completion of initial installation,
and immediately following Server startup, Party A shall make a payment of [***],
representing the estimated Hosting Service Fee for the first month. Thereafter,
the Hosting Service Fee shall be pre-paid by Party A on each one month
anniversary of the payment of the first monthly payment. Any overages or
shortages based on Actual Meter Consumption Data shall be trued up on at least a
bi-monthly basis. All payments shall be paid in US Dollars by wire transfer to
the bank account identified below by Party B:

XXXX

XXXX

XXXX

XXXX

XXXX

4.6 Each Party shall bear its own taxes and fees hereunder, including, without
limitation, income taxes, business taxes, etc. Article 5: Term and Termination
5.1 This Agreement shall become effective upon affixation of each Party’s
signature. 5.2 The Term of this Agreement shall be from November 1, 2018 to
November 1, 2020. 5.3 If one of the following events occurs to either Party, the
other Party shall be entitled to terminate this Agreement by sending a written
notice to such Party, and this Agreement shall be terminated upon the service of
such notice: (1) either Party is in bankruptcy, restructuring, deregistration,
revocation of its business license, merge, dissolution etc.; or (2) either Party
materially breaches this Agreement which results in its failure to perform the
material obligations hereunder. 5.4 Upon the termination of this Agreement,
Party B shall assist with Party A with the remove and transportation of the
Servers at Party A’s cost, while Party A shall settle all incurred hosting
service fees. Article 6: Liabilities for Breach 6.1 Party A shall pay the
Hosting Service Fee on time during the Term of this Agreement. In case of Party
A’s payment in arrears for more than five (5) days, upon one day’s written
notice, Party B shall be entitled to turn off Party A’s Servers. In case of
Party A’s payment in arrears for more than ten (10) days, upon one day’s written
notice, Party B shall be entitled to remove Party B’s Servers off the shelves,
and Party A shall pay a daily overdue fee at 0.1% of the amount unpaid
additionally thereafter. In such a case, Party A shall be liable for the related
costs and losses incurred therefrom.

 

3

 

 

Exhibit 10.1

 

17 CFR 240.24b-2, confidential information has been omitted in places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

6.2 Upon the termination of this Agreement, Party A shall remove the Servers
from Party B’s machine room within thirty (30) days. Otherwise, Party A shall be
deemed to abandon the ownership of its Servers, and the Servers shall be owned
by Party B thereafter. 6.3 Party B shall use its reasonable effort to take care
of the safety of Party A’s Servers during the hosting period. If any Server(s)
is/are missing due to Party B’s willful misconduct or gross negligence, Party B
shall compensate Party A for the missing Server(s) based on its(their) market
value. Article 7: Settlement of Disputes This Agreement shall be interpreted and
enforced according to the laws of United States. Any dispute, controversy,
difference or claim arising out of or relating to this Agreement, including the
existence, validity, interpretation, performance, breach or termination thereof
or any dispute regarding non-contractual obligations arising out of or relating
to it shall be referred to and resolved by arbitration under the rules and
procedures established in the State of Colorado. Article 8: Limitations of
Liability 8.1 Personal Injury: Each Party A’s representative and any other
person visiting the Premises does so at his or her own risk and Party B will not
be liable for any harm to such persons. 8.2 Liability: In no event will Party B
be liable to Party A, any third party or otherwise, for any incidental, special
punitive, indirect or consequential damages, including lost revenue, lost
profits, damage to customer equipment, loss of technology, loss of data,
non-deliveries, or any way related to the services, even if advised of the
possibility of such damages, whether under any theory of contract, tort
(including negligence), strict liability or otherwise. In no event will Party
B’s aggregate liability arising from or related to this Agreement under any
theory of liability exceed the amount paid by Party A for the services which are
the subject of the dispute in the six (6) months immediately preceding the date
on which the subject claim arose. These limitations will apply despite the
failure of the essential purpose of any remedy. Article 9: Force Majeure 8.1 In
case of either Party’s failure to perform, or delay in the performance of, this
Agreement in whole or in part, as agreed due to a Force Majeure Event, the Party
affected by the Force Majeure Event shall inform the other Party in writing
within five (5) days from the date of the occurrence of such Force Majeure
Event, and shall provide the other Party with the proof of its failure or delay,
in whole or in part, within twenty (20) days from the date of the occurrence of
such Force Majeure Event. 8.2 Upon the occurrence of a Force Majeure Event, the
Party suffering from the Force Majeure Event may suspend the performance of its
obligations hereunder within the period of delay caused by such Force Majeure
Event, in which case the suspension shall not be deemed to be a breach. The
Party suffering from the Force Majeure Event shall take all necessary measures
to minimize the losses incurred to the other Party and shall resume the
performance of this Agreement promptly after termination of the Force Majeure
Event, unless the performance of this Agreement is impossible or unnecessary.
8.3 For the purpose of this article, a “Force Majeure Event” refers to any
unforeseeable, unavoidable or insurmountable event, including natural disasters,
including, but not limited to, flood, volcanic eruption, earthquake, landslide,
fire, heavy storm or extreme cold or hot weather conditions, or any other
natural disaster; abnormal social events, including, but not limited to, war,
strike, riot, etc.; government acts, including, but not limited to, government
intervention, restriction, ban, flood discharge, unexpected interruptions of
power supply or network caused by the telecommunications or electric utility
companies.

 

4

 

 

Exhibit 10.1

 

17 CFR 240.24b-2, confidential information has been omitted in places marked
“[***]” and has been filed separately with the Securities and Exchange
Commission pursuant to a Confidential Treatment Application filed with the
Commission.

 

Article 10: Confidentiality

9.1 With the exception of disclosure required pursuant to Securities and
Exchange Commission regulations, each Party shall keep confidential any of the
information and documents provided by the other Party and the terms and
conditions of this Agreement. It is presently contemplated that execution of
this Agreement will be deemed a Material Agreement by the SEC and Party A will
file a Form 8-K within four days of execution. Further, at any time following
execution, either Party may announce by press release or otherwise the substance
of this Agreement, subject to the approval of the other Party, such approval
which shall not be unreasonably withheld.

In case of either Party’s breach of its confidential obligation, the Breaching
Party shall be held liable for any and all the direct and indirect losses
incurred to the other Party therefrom.

Article 11: Interpretation 10.1 The termination of this Agreement or
invalidation of any term hereof, shall not affect the validity of any provision
hereunder regarding the interpretation on this Agreement, liabilities for
breach, governing law, compensation or dispute settlement hereunder. 10.2 If any
term of this Agreement is or becomes invalid, illegal or unenforceable under any
applicable law, all other terms hereof shall remain in force. In such a case,
the Parties shall replace such invalid, illegal or unenforceable term by a new
term which is valid, legal and enforceable under the applicable law and comes
closest to the original intention and purpose hereof. 10.3 The understanding and
interpretation of this Agreement shall be based on the purpose and the original
text hereof and the prevailing understanding and practice of the industry, and
all the terms hereof and the relevant attachment(s) hereto shall be understood
and interpreted as a whole. Article 12: Supplementary 11.1 This Agreement shall
enter into effect as of the date of signature by the Parties’ authorized
representatives. 11.2 Any scanned copy, photocopy, faxed copy, etc., of the
original, shall have the same legal effect as the original upon execution. 11.3
This Agreement is made and executed in duplicate, each of which has the same
legal effect. (The following part is left blank intentionally for signature)

 

Party A: MGT CAPITAL INVESTMENTS, INC. Party B: 3G VENTURE LLC By: /s/ Stephen
Schaeffer

By: /s/ John Chen

Name: Stephen Schaeffer Name: John Chen Title: Chief Operating Officer Title:
Manager Date: October 23, 2018 Date: October 22, 2018

 

5

 

